     Case 3:17-cv-00939-WHA Document 2684 Filed 10/09/18 Page 1 of 4



 1   [COUNSEL LISTED ON SIGNATURE PAGE]

 2

 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                 SAN FRANCISCO DIVISION

13   WAYMO LLC,                                   CASE NO. 3:17-cv-00939-WHA

14                Plaintiff,                      THIRD JOINT STIPULATION AND
                                                  [PROPOSED] ORDER TO EXTEND
15         vs.                                    THE DEADLINE UNDER
                                                  PARAGRAPH 15 OF THE INTERIM
16   UBER TECHNOLOGIES, INC. and                  MODEL PROTECTIVE ORDER
     OTTOMOTTO LLC,
17
                  Defendants.
18

19
20

21

22

23

24

25
26

27
28
       THIRD JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
      Case 3:17-cv-00939-WHA Document 2684 Filed 10/09/18 Page 2 of 4



 1           Pursuant to Civil Local Rules 6-1(b) and 6-2(a), and upon the accompanying declaration of

 2   Meredith R. Dearborn, dated October 9, 2018 (“Dearborn Decl.”), Plaintiff Waymo LLC and

 3   Defendants Uber Technologies, Inc. and Ottomotto LLC hereby stipulate and agree to the following

 4   one-hundred-and-twenty-day extension, from October 9, 2018 until February 6, 2019, of the

 5   deadline to comply with the requirements of Paragraph 15 of the Interim Model Protective Order:

 6           1.      On March 16, 2017, the Court ordered that the parties be bound by the Interim

 7   Model Protective Order (the “Protective Order”), a true and correct copy of which is attached as

 8   Exhibit A to the accompanying declaration of Meredith R. Dearborn. See Dearborn Decl. ¶ 3.

 9           2.      Paragraph 15 of the Protective Order provides that, “[w]ithin 60 days after the final

10   disposition of this action, as defined in paragraph 4, each Receiving Party must return all Protected

11   Material to the Producing Party or destroy such material,” and further requires each Receiving Party

12   to certify in writing by the 60-day deadline (1) that all of the material subject to the Protective Order

13   was returned or destroyed, and (2) that it has not retained copies, abstracts, compilations, or

14   summaries of material subject to the Protective Order. See Dearborn Decl., ¶ 4 and Ex. A.

15           3.      The parties settled this lawsuit, and a final disposition was entered on February 9,

16   2018. See Dearborn Decl. ¶ 5.

17           4.      Each Receiving Party, as defined by Paragraph 2.17 of the Protective Order, had

18   sixty days from that final disposition, until April 10, 2018, to comply with the requirements of

19   Paragraph 15. See Dearborn Decl. ¶ 5 and Ex. A.

20           5.      On April 6, 2018, the parties filed a stipulation and proposed order extending the

21   deadline to comply with Paragraph 15 until June 11, 2018, citing the pendency of related matters

22   that impose document preservation obligations on the parties that conflict with Paragraph 15’s

23   requirements. See Dearborn Decl. ¶ 6. The parties further indicated that they “might hereafter

24   request additional time if those obligations have not been satisfied.” Id.

25           6.      The Court approved the stipulation and signed the proposed order on April 9, 2018.

26   See Dearborn Decl. ¶ 7 and Ex. B.

27
28
                                                 1
        THIRD JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                   CASE NO. 3:17-CV-00939-WHA
      Case 3:17-cv-00939-WHA Document 2684 Filed 10/09/18 Page 3 of 4



 1          7.      On June 7, 2018, the parties filed a second stipulation and proposed order extending

 2   the deadline to comply with Paragraph 15 for another 120 days, until October 9, 2018. See

 3   Dearborn Decl. ¶ 8.

 4          8.      The Court approved the stipulation and entered the proposed order on June 11, 2018.

 5   See Dearborn Decl. ¶ 8 and Ex. C.

 6          9.      The parties agree that additional time is still needed to satisfy conflicting

 7   preservation obligations, and that the parties may still hereafter request additional time if those

 8   obligations have not been satisfied. See Dearborn Decl. ¶ 8.

 9

10

11          IT IS SO STIPULATED

12

13   DATED: October 9, 2018                 QUINN EMANUEL URQUHART & SULLIVAN LLP

14
                                            By:   /s/ David A. Perlson
15                                                David A. Perlson
16                                                Attorneys for Plaintiff WAYMO LLC

17

18   DATED: October 9, 2018                 BOIES SCHILLER FLEXNER LLP
19
                                            By:   /s/ Meredith R. Dearborn         _______
20
                                                  Meredith R. Dearborn
21                                                Attorneys for Defendants UBER TECHNOLOGIES,
                                                  INC. and OTTOMOTTO LLC
22

23

24   PURSUANT TO STIPULATION, IT IS SO ORDERED.
25
26   DATED:          October 9     , 2018
                                                         Honorable William Alsup
27
28
                                                2
       THIRD JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
      Case 3:17-cv-00939-WHA Document 2684 Filed 10/09/18 Page 4 of 4



 1                                   SIGNATURE ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the

 3   filing of this document has been obtained from any other signatory to this document.

 4

 5   DATED: October 9, 2018                       By: /s/ Meredith R. Dearborn ____
                                                      Meredith R. Dearborn
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27
28
                                                3
       THIRD JOINT STIPULATION RE EXTENSION OF INTERIM MODEL PROTECTIVE ORDER DEADLINE
                                  CASE NO. 3:17-CV-00939-WHA
